DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Specification

The disclosure is objected to because of the following minor informalities:
-- may improves -- should be -- may improve -- in [0057].
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites “measure an LLC occupancy for the workload” and later recites “reserve the LLC occupancy for the workload”. It is unclear if the reserving the LLC occupancy for the workload is or is not based on the measurement of LLC occupancy for the workload.
Claim 1 line 6 recites “pin a workload of a plurality of workload to the processor”. It is unclear which workload is pinned to which processor (i.e. is the pinning of workload dependent on the type of workload or type of processor core or both).
Claim 1 lines 10-11 recite “isolating the workload from other respective workloads”. It is unclear what distinguishes one workload from other workloads and if the workloads are isolated or the associated LLC for respective workload are isolated or both workload and LLC cache are isolated.
Claim 9 lines 2-5 recite “prior to pinning the workload to the processor, and assign the workload to the cluster node”. It is unclear if the workload is assigned/pinned to the processor or cluster node or processor within the cluster node. It is also unclear what is the association between the cluster node and the processor.
Claims 11 and 20 recite elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-20 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
Claim 1 recites a system comprising a memory, a processor, which falls within the “machine/manufacture” category of 35 U.S.C. § 101. Claim 11 recites a method, which falls within the “process” category of 35 U.S.C. § 101. Claim 20 recites a non-transitory medium, which falls within the “manufacture” category of 35 U.S.C. § 101Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.
Step 2A, Prong One
Independent claim 1 recites the following steps:
a memory; a processor in communication with the memory, the processor belonging to a processor socket; and an operating system (OS) executing on the processor, the OS configured to: 
[i] 	pin a workload of a plurality of workloads to the processor belonging to the processor socket, wherein each respective processor belonging to the processor socket share a common last-level cache (LLC)
[ii] 	measure an LLC occupancy for the workload; 
[iii]	reserve the LLC occupancy for the workload thereby isolating the workload from other respective workloads of the plurality of workloads sharing the processor socket; and 
[iv]	maintain isolation by monitoring the LLC occupancy for the workload.

The overall process described by steps [i], [iii]-[iv] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [i], [iii]-[iv] recite the abstract concept of [m]ental processes.” Id.
For example, in step [ii], pin a workload of a plurality of workloads to the processor belonging to the processor socket,”  requires scheduling of workload to the corresponding processor and may be performed by the human mind alone or with the help of pen and paper and resembles the abstract concept of Mental Process. Similarly, reserving/monitoring the LLC occupancy for the workload  to maintain isolation is directed to a combination of observation, evaluation, judgement and opinion, which defines abstract concept of Mental Process.

Thus, claim 1 recites a judicial exception. For these same reasons, claim 11 and claim 20 also recites judicial exception.
Step 2A, Prong Two
Because claims 1, 11 and 20 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites additional claim elements of “memory, processor, processor socket, operating system (OS)”. Claim 1 also recites the following additional step: [i] wherein each respective processor belonging to the processor socket share a common last-level cache (LLC) [ii] measure an LLC occupancy for the workload. Claim 11 recites a method.  Claim 20 recites non-transitory machine-readable medium storing code. The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For example, memory, processor, processor socket, operating system, common LLC shared by processors as described in the specification are conventional computing component and do not impose further limitations on the abstract idea recited in the claim 1. Further, the additional step of measure an LLC occupancy for the workload as described in the specification resembles the examples of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception. See 2106.05(h) vi. Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
Therefore, these additional elements do not integrate the judicial exceptions recited in claims 1, 11 and 20 into practical application.

Step 2B
Because claims 1, 11 and 20 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the additional elements of processors, memories, tangible storage media, “computer program product, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further the additional limitations of “[ii] measure an LLC occupancy for the workload is field on use and technological environment and may not be considered significantly more. As such gathering statistics is also considered by the court as well-understood, routine, conventional activity. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”).
Thus, Claims 1, 11 and 20 are not directed to significantly more than a patent ineligible concept. 

Based on the similar analysis as above, dependent claims 2-10, 12-19 further recites an abstract idea and/or insignificant extra solution activities tied to the field of use and may not make the claims patent eligible.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kantecki et al. (US 2019/0042454 A1, hereafter Kantecki)  in view of Rostykus et al. (US 2020/0379907 A1, hereafter Rostykus).

As per claim 1, Kantecki teaches the invention substantially as claimed including a system comprising:
a memory ([0002]); 
a processor in communication with the memory ([0002]), the processor belonging to a processor socket; and 
an operating system (OS) executing on the processor (fig. 1 Host OS 120), the OS configured to: 
pin a workload of a plurality of workloads to the processor belonging to the processor socket ([0020] fig. 1 VM/VNF/GOS 130 132 134 CPU/core 142, CPU support various workloads), wherein each respective processor belonging to the processor socket share a common last-level cache (LLC) ([0020] fig. 1 CPU/cores 142, shared, last-level cache LLC 144), 
measure an LLC occupancy for the workload ([0036] cache utilization VNF applications, VM or processes, consuming, cache resources [0014] monitoring usage of processor cache [0024] monitor usage of various resources such as processor cache usage by VMs 130, VNF 132, GOS 134, processes 117 as workload associated with platform supported by CPU/cores 142); 
reserve the LLC occupancy for the workload ([0002] resources, allocated, application, VM or process, resource, CPU cores, processor cache LLC, reserve/allocate resources to ensure SLA and/or QoS requirements [0014] allocation, processor cache, partition the process cache support the CLOS [0020] shared access to the shared LLC, allocated, CLOS, assigned to VMS, VNFs, GOS) thereby isolating the workload from other respective workloads of the plurality of workloads sharing the processor socket ([0020] shared LLC, partitioned, CPU, support various workloads, VM, VNF, GOS, cache allocation, separate CLOS, how much shared cache can be used by each CLOS); and 
maintain isolation by monitoring the LLC occupancy for the workload ([0014] monitoring usage of processor cache [0024] monitor usage of various resources such as processor cache usage by VMs 130, VNF 132, GOS 134, processes 117 as workload associated with platform supported by CPU/cores 142 [0020] shared LLC, partitioned, CPU, support various workloads, VM, VNF, GOS, cache allocation, separate CLOS, how much shared cache can be used by each CLOS).  

		Kantecki doesn’t specifically teach pin a workload to the processor.
Rostykus, however, teaches pin a workload to the processor ([0090] assignment, processor affinity, bind process e.g. container or a thread to a specific processor).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Kantecki with the teachings of Rostykus of binding the container/thread to specific processor to improve efficiency and allow pin a workload to the processor to the method of Kantecki as in the instant invention.
	
As per claim 2, Kantecki teaches at least one of a cluster scheduler and a kernel ([0014] kernel, support software libraries, partitioning the processor cache), and wherein the at least one of the cluster scheduler and the kernel is configured to tag the workload ([0020] partitioning of shared cache, separate CLOS as a resource control tag via which VMs, VNFs, GOSs, grouped, CLOS, bitmask, CBM), and wherein the tag contains the LLC occupancy for the workload ([0020] tag, CLOS, bit mask, indicating how much of shared e.g. number of way used by each CLOS, VMs, VNFs, GOSs, grouped, CLOS).  


As per claim 3, Kantecki teaches wherein measuring the LLC occupancy includes monitoring a counter for a predetermined time interval ([0024] monitor usage of various resource such as processor cache by VM, VNF, GOS [0014] monitoring usage and allocation of processor cache).  
Rostykus teaches remaining claim elements of monitoring a counter for predetermined time interval ([0077] periodically generates the processor usages).

As per claim 4, Rostykus teaches wherein the counter is a central processing unit (CPU) counter ([0038] processor accounting controller, track the accumulated processing time, logical containers [0077] periodically generates the processor usages).

As per claim 5, Kantecki teaches wherein the OS is configured to measure the LLC occupancy for the workload in an off-line training environment ([0024] monitor, usage, processor cache, VMs, VNFs, GOSs).  
Rostykus teaches remaining claim elements of measuring the LLC in an off-line training environment ([0045] training database, usage matrix, aggregation of processor usage matrix [0055] training application, perform, machine learning operations, generate, processor usage model).

As per claim 6, Kantecki teaches wherein when reserving the LLC occupancy for the workload, the OS is configured to: 
divide the LLC into a plurality of cache-ways ([0014] partition the processor cache [0020] shared LLC, number of cache ways, used, CLOS [0027] cache ways for partitioning or allocating cache resource), assign the workload to a first cache-way of the plurality of cache-ways ([0027] fig. 2 VNF 132-1 assigned to first CLOS VNF 132-2 assigned to second VNF), and restrict the other respective workloads from accessing the first cache-way ([0055] isolation of cache resource previously allocated to the first CLOS such that second application doesn’t have access to the isolated cache resources allocated to the fourth CLOS).  

As per claim 7, Kantecki teaches wherein the first cache-way is assigned to the processor that the workload is pinned to, and wherein the first cache-way is a consecutive range of cache-lines ([0020] CLOS, associated resource capacity, number of cache way [0027] shared LLC, cache ways, allocating cache resources, fig. 2 VNF 132-1 assigned to first CLOS VNF 132-2 assigned to second VNF i.e. contiguous cache lines).  

As per claim 8, Kantecki teaches when maintaining isolation by monitoring the LLC occupancy for the workload ([0014] monitoring usage of processor cache [0024] monitor usage of various resources such as processor cache usage by VMs 130, VNF 132, GOS 134, processes 117 as workload associated with platform supported by CPU/cores 142 ([0020] shared LLC, partitioned, CPU, support various workloads, VM, VNF, GOS, cache allocation, separate CLOS, how much shared cache can be used by each CLOS).
Rostykus teaches remaining claim elements of wherein the OS is configured to re-compute a plurality of updated LLC occupancy values for the workload ([0040] isolation application, usage update process [0022] processor usage [0027] different level of the cache are associated with different ranges of access times and shared between different groups of logical processors).  

As per claim 9, Kantecki teaches claim 1, further configured to: 
identify a cluster node ([0024] workload associated with platform supported by CPU/cores 142) according to at least one of (i) the LLC occupancy of the workload ([0024] monitor usage of various resources such as processor cache usage by VMs 130, VNF 132, GOS 134, processes 117), (ii) an amount of LLC available on the cluster node ([0028] available cache resources), and (iii) a load-balancing parameter ([0036] flush operations, periodically, change a balance of cache utilization), prior to pinning the workload to the processor, and assign the workload to the cluster node ([0024] workload, supported by CPU/cores [0020] shared LLC, partitioned, CPU, support various workloads, VM, VNF, GOS, cache allocation, separate CLOS, how much shared cache can be used by each CLOS).  

Rostykus teaches remaining claim elements of pin a workload to the processor 
([0090] assignment, processor affinity, bind process e.g. container or a thread to a specific processor).


As per claim 10, Rostykus teaches wherein the workload is at least one of a (i) real-time workload ([0021] workload, application, interface, user, real-time) and (ii) a workload requiring predictable latency ([0007] forecasted amounts, estimated level of cache interference).

Claim 11 recites method comprising elements of claim 1. Therefore, it is rejected for the same rational.
 
As per claim 12, Kantecki teaches further comprising: 
dynamically adjusting the LLC occupancy for the workload to an updated LLC occupancy ([0020] shared LLC, support VMs, VNFs, shared LLC, cpu/core allocated to various CLOS, CLOS assigned to VMs, VNFs [0016] VNF, reassigned, high to medium CLOS, reduce number of cache ways allocated to LLC); and 
reserving the updated LLC occupancy for the workload thereby isolating the workload from the other respective workloads of the plurality of workloads sharing the processor socket ([0014] monitoring usage of processor cache [0024] monitor usage of various resources such as processor cache usage by VMs 130, VNF 132, GOS 134, processes 117 as workload associated with platform supported by CPU/cores 142 [0020] shared LLC, partitioned, CPU, support various workloads, VM, VNF, GOS, cache allocation, separate CLOS, how much shared cache can be used by each CLOS).   

Claim 13 recites elements of claim 2. Therefore, it is rejected for the same rational.
Claim 14 recites elements similar to claim 3. Therefore, it is rejected for the same rational.
Claim 15 recites elements of claim 2. Therefore, it is rejected for the same rational.
Claim 16 recites elements of claim 6. Therefore, it is rejected for the same rational.
Claim 17 recites elements similar to claim 7. Therefore, it is rejected for the same rational.
Claim 18 recites elements of claim 9. Therefore, it is rejected for the same rational.
 
As per claim 19, Kantecki teaches re-assigning the workload to a different cluster node responsive to updates to one or more of (i), (ii) and (iii) ([0024] workload associated with platform supported by CPU/cores 142 [0016] VNF, not performing as required, VNF, reassigned, from the high CLOS to medium CLOS [0052] application, reassigned from first to second CLOS, second CLOS allocated less cache resources).

Claim 20 recites a  non-transitory machine-readable medium storing code which, when executed by a computer system, cause the computer system to perform elements of claim 1. Therefore, it is rejected for the same rational.


Examiners Note
Applicant is further reminded of that the cited paragraphs and in the references as applied to the claims above for the convenience of the applicant(s) and although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider all of the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

HWANG; Woomin (US-20180300182-A1) Hypervisor-Based Virtual Machine Isolation Apparatus And Method
Noll; Stefan (US-20190310943-A1) Cache Partitioning To Accelerate Concurrent Workloads
Wang; Ren (US-20160188474-A1) Cache-Aware Adaptive Thread Scheduling And Migration
Wang; Ren (US-20200218631-A1) Cache Monitoring
West; Richard (US-20100095300-A1) Online Computation of Cache Occupancy and Performance

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 14:00 - 15:00 Hrs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195